141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darwin E. CONLEY, Appellant,v.Walter RICHTER;  Billy Hinch;  Steve Long;  Michael Groose;David Dormire;  Lawrence Dixon;  Robert Malone;  HarriettSwinger;  David Dobson;  George Grellner;  D. Spencer,Lieutenant;  D. Edwards;  Holtmeyer, Lieutenant, Appellees.
No. 97-2895.
United States Court of Appeals, Eighth Circuit.
Submitted March 18, 1998.Filed March 23, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmate Darwin Conley appeals the district court's1 grant of summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.  We deny Conley's motion for appointment of counsel.


2
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri